Per Curiam.
Respondent was suspended for a period of two years by this Court on April 14, 1998, but the suspension was stayed upon condition that he continue to participate in the Lawyer Assistance Program of the New York State Bar Association (see, Matter of Nagoda, 249 AD2d 677; see also, Matter of Nagoda, 241 AD2d 619, 238 AD2d 667). Petitioner, the Committee on Professional Standards, reports that respondent has been discharged from the program for cause. In view of respondent’s failure to meet the condition staying his suspension, we grant petitioner’s motion to vacate the stay and suspend respondent from practice for a period of two years, nunc pro tunc to April 14, 1998.
Cardona, P. J., Mikoll, Crew III, White and Carpinello, JJ., concur. Ordered that petitioner’s motion to vacate the stay of respondent’s suspension is granted; and it is further ordered that respondent is suspended from practice for a period of two years, nunc pro tunc to April 14, 1998, and until further order of this Court; and it is further ordered that, for the period of the suspension, respondent is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another; and he is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give *518to another any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rule (22 NYCRR 806.9) regulating the conduct of suspended attorneys.